ON REHEARING
PER CURIAM.
By motion for rehearing and supplemental motion for rehearing attaching news clippings,1 appellee union raises matters de hors the record in this case. It is alleged that, since our decision, and as a result thereof, the status of Laborers International Union of North America, Local No. 666, AFL-CIO, as bargaining agent for other public employees, has been called into question. The law is clear that matters outside the record may not be made the subject of a motion for rehearing. City of Miami Beach v. Daoud, 149 Fla. 514, 6 So.2d 846 (1942).
Other matters raised having been considered and found to be without merit, rehearing is denied.
BOOTH, J. and KLEIN, HERBERT M., Associate Judge, concur.
ROBERT P. SMITH, Jr., J., specially concurs, with opinion.

. On motion of appellant, the supplemental motion and attachments are stricken.